             Case 1:19-cv-00327-JLT Document 32 Filed 05/14/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   JESUS VASQUEZ,                                  Case No.: 1:19-cv-00327-JLT
12                  Plaintiff,                       ORDER GRANTING STIPULATION TO
                                                     AMEND THE CASE SCHEDULE
13           vs.                                     (Doc. 31)
14   RICHLAND SCHOOL DISTRICT; et al.,
15                  Defendants.
16

17          Though the Court will grant this stipulation, counsel are advised to investigate and employ
18 alternatives to in-person depositions and other traditional means of discovery. The parties must anticipate
19 that these traditional discovery means may not be available for quite some time and, even still, the case

20 move the case forward. Thus, the Court ORDERS the case schedule amended as follows:

21          1.     The parties SHALL complete non-expert discovery no later than November 2, 2020;
22          2.     The parties SHALL complete expert discovery no later than November 2, 2020;
23          3.     The parties SHALL file non-dispositive motions, if any, no later than January 18, 2021. Any
24 such motions SHALL be heard no later than February 16, 2021;

25          4.     The parties SHALL file dispositive motions, if any, no later than January 18, 2021. Any such
26 motions SHALL be heard no later than February 16, 2021;
27          5.     The pre-trial conference in CONTINUED to March 29, 2021;
28
                                                         1
          Case 1:19-cv-00327-JLT Document 32 Filed 05/14/20 Page 2 of 3

         6.    The trial is CONTINUED to May 10, 2021.
 1

 2

 3 IT IS SO ORDERED.

 4
      Dated:   May 13, 2020                         /s/ Jennifer L. Thurston
 5                                           UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
             Case 1:19-cv-00327-JLT Document 32 Filed 05/14/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     PROOF OF SERVICE
